DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-13 are currently pending.  Claims 1-13 correspond to originally filed claims 6-18 in parent app. no. 16/685266.
Priority

    PNG
    media_image1.png
    166
    847
    media_image1.png
    Greyscale
 (filing receipt dated 8/18/2021).
Specification
The disclosure is objected to because of the following informalities: the specification contains errors in the numbering of the paragraphs.  Page 1-3 contain paragraphs [0001-0013], then in the “Brief Summary of the Invention” section beginning on p. 3, the paragraphs go from [0001, 0002, 0014, 0015, 0003, 0004] and then the “Brief Description of Several View of the Drawings on p. 7 begins with [0016] and continues to the end of the specification without error.  See 37 CFR 1.52(b)(6) and MPEP 608.01 (I). Appropriate correction is required.

The paragraphs appear to have been renumbered corrected in the PGPUB of the instant application (US2021/0363162).  Therefore, if the specification is referred to in the following OA, the paragraph number will be referenced with respect to the PGPUB.

Claim Objections
Claims 1, 2, 5-7, and 11-13 are objected to because of the following informalities:  
In line 1 of limitation f) in claim 1, the limitation “comprises” should be deleted and replaced by –comprising a--.
In the final line of limitation f) in claim 1, the limitation “Yb, Lu;” should be deleted and replaced by –Yb, and Lu;--.
In line 1 of limitation j) in claim 1, the limitation “of convoluted” should be deleted and replaced by –of a convoluted--.
In line 2 of limitation j) in claim 1, the limitation “wool, filter,” should be deleted and replaced by –wool, a filter,--.
In line 2 of the wherein clause at the end of claim 1, the limitation “50 ppm or more at least” should be deleted and replaced by –50 ppm or more of at least--.
In line 5 of the wherein clause at the end of claim 1, the limitation “(x+y=3),, LnFx(AMD)y” at the beginning of the line should be deleted and replaced by – (x+y=3), and LnFx(AMD)y --.
In line 5 of the wherein clause at the end of claim 1, the limitation “wherein x or y is selected from 1 or 2,” should be deleted and replaced by –wherein x and y are selected from 1 or 2—or –wherein x and y are 1 or 2--.
In line 6 of the wherein clause at the end of claim 1, the limitation “(ii)light” should be deleted and replaced by –(ii) light--, wherein a space has been inserted between “(ii)” and “light”.
In line 7 of the wherein clause at the end of claim 1, the limitation “combinations;” at the end of the line should be deleted and replaced by –combinations thereof;--.
In the first line of the second paragraph of the wherein clause at the end of claim 1, the limitation –purified lanthanide— at the beginning of the line should be deleted and replaced by –a purified lanthanide--.
In the final three lines of claim 1, the limitation “each of halide impurity ranging from 10.0 ppm or less and all halide impurities combined ranging from 50.0 ppm or less” should be deleted and replaced by –10.0 ppm or less of each individual halide impurity and 50.0 ppm or less of all halide impurities combined--.
In line 2 of claim 2, the limitation “each of halide impurity ranging from 5.0 ppm or less” should be deleted and replaced by –5.0 ppm or less of each individual halide impurity--.
In lines 2-3 of claim 5, the limitation “each of halide impurity ranging from 2.0 ppm or less” should be deleted and replaced by –2.0 ppm or less of each individual halide impurity--.
In lines 2-3 of claim 6, the limitation “each of halide impurity ranging from 1.0 ppm or less” should be deleted and replaced by –1.0 ppm or less of each individual halide impurity--.
Claim 7 is objected to because the steps a-e should be written as “x)” rather than “x.”.  
“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01(m).
In line 1 of step a) in claim 7, the limitation “comprises” should be deleted and replaced by –comprising a--.
In line 7 of of step a) in claim 7, the limitation “Yb, Lu;” should be deleted and replaced by –Yb, and Lu;--.
In line 4 of the final paragraph of step a) in claim 7, the limitation “(x+y=3), LnFx(AMD)y” should be deleted and replaced by – (x+y=3), and LnFx(AMD)y --.
In line 5 of the final paragraph of step a) in claim 7, the limitation “wherein x or y is selected from 1 or 2,” should be deleted and replaced by –wherein x and y are selected from 1 or 2—or –wherein x and y are 1 or 2--.
In line 6 of the final paragraph of step a) in claim 7, there should be a space between “(ii)” and “light”.
In line 6 of the final paragraph of step a) in claim 7, there should be a space between “(iii)” and “trace”.
In the final line of the last paragraph of step a) in claim 7, the limitation “combinations;” at the end of the line should be deleted and replaced by –combinations thereof;--.
In line 2 of step b) of claim 7, the limitation “cooler;” at the end of the line should be deleted and replaced by –cooler; and--.
In line 4 of step b) of claim 7, the limitation “2 and the separation unit” at the beginning of the line should be deleted and replaced by –2, wherein the separation unit--.
In line 5 of step b) in claim 7, the limitation “convoluted” should be deleted and replaced by –a convoluted--.
In line 5 of step b) in claim 7, the limitation “wool, filter,” should be deleted and replaced by –wool, a filter,--.
In line 2 of step c) of claim 7, the limitation “to get crude lanthanide” should be deleted and replaced by –to get a crude lanthanide--.
In line 3 of step d) of claim 7, the limitation “to form purified lanthanide” should be deleted and replaced by –to form a purified lanthanide--.
In line 2 of step e) of claim 7, the limitation “form solid light” should be deleted and replaced by –form a solid light--.
In the final three lines of claim 7, the limitation “each of halide impurity ranging from 10.0 ppm or less and all halide impurities combined ranging from 50.0 ppm or less” should be deleted and replaced by –10.0 ppm or less of each individual halide impurity and 50.0 ppm or less of all halide impurities combined--.
In line 2 of claim 11, the limitation “each of halide impurity ranging from 5.0 ppm or less” should be deleted and replaced by –5.0 ppm or less of each individual halide impurity--.
In lines 2-3 of claim 12, the limitation “each of halide impurity ranging from 2.0 ppm or less” should be deleted and replaced by –2.0 ppm or less of each individual halide impurity--.
In lines 2-3 of claim 13, the limitation “each of halide impurity ranging from 1.0 ppm or less” should be deleted and replaced by –1.0 ppm or less of each individual halide impurity--.
Appropriate correction is required.
The Examiner further suggests that the labeling in claim 1 should begin with “a)” rather than “f)”.  There does not appear to be any reason why the first limitation introduced in the first claim is labeled as “f)” rather than “a)”.
The Examiner also suggests that the limitation “and Lu(FAMD)3.” At the end of claims 3 and 9 be deleted and replaced by – and Lu(FAMD)3, wherein R1 is hydrogen.--.  Though “FAMD” is defined as a formamidinate in [0007] and in the examples of the instant PGPUB, the clarity of the claims would be enhanced if the definition were explicitly recited in the claim (for example see claims 4 and 10).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because variable R3 is not defined in Formula I of limitation f).  In contrast, variable “R2” is recited twice in line 4 of limitation f).  In the interests of compact prosecution, the limitation “R2 and R2” in line 4 of limitation f) will be interpreted to read as –R2 and R3--.
	Claim 1 is also rejected for being indefinite because in the wherein clause at the end of the claim, compounds of the formula LnXx(AMD)y, wherein X is Cl, Br, I, or F, x and y are 1 or 2, and x+y = 3, are recited as halide impurities in the crude amidinate material (also interpreted to correspond to the halide impurities in the purified amidinate material in the last paragraph of the claim).  However, the variable “AMD” is not defined in the claim.  In the specification as filed, “AMD” appears to be an abbreviation for any amidinate. See [0007] of the instant PGPUB.  However, Formula I at the beginning of claim 1 defines a lanthanide amidinate, wherein the amidinate structure is limited by variables R1-R3.  It is not clear if the “AMD” abbreviation employed with respect to the halide impurities is commensurate in scope with the amidinate ligands defined in Formula I.  Based on the instant PGPUB, the “AMD” ligand is supposed to correspond to the ligand defined and limited by Formula I.  See [0007, 0015, and 0042]. 
	This rejection may be overcome by amending line 2 of limitation f) of claim 1 to recite the following: --compound Ln(AMD)3 having Formula I--.  If “AMD” was defined according to the ligand in Formula I at the beginning of the claim 1, then the same definition would be interpreted to apply to all other instances “AMD” in the claim, unless the claim explicitly recites otherwise.  	
	Claim 7 shares the same issues as claim 1 and should also be amended as suggested above to overcome the rejections.
	Claim 7 is further rejected as being indefinite because lines 1-2 of step c) recite “heating the crude lanthanide amidinate material contained in the at least one sublimer in the zone 1”.  There is a lack of antecedent basis for this limitation in the claims because neither of steps a) or b) recite that the sublimer comprises the crude lanthanide amidinate material.  This part of the rejection would be overcome by reciting that the crude lanthanide amidinate material provided in step a) is fed to the sublimer of zone 1 provided in step b) before reciting that the crude lanthanide amidinate material contained in the sublimer is heated in step c).
	Claim 7 is also rejected for being indefinite because step a) recites that the crude lanthanide amidinate comprises at least one impurity selected from i) halide impurities of formula LnXx(AMD)y; ii) a light LnO(AMD)2 impurity; and iii) non-volatile Ln oxide and hydroxide impurities.  Step c) then requires that the i) halide and iii) non-volatile impurities are separated during sublimation while step e) requires that the ii) non-condensed light impurity is passed to the cooler to form a solid light impurity.
	The claim is indefinite because it is unclear which impurities are required to be present in the crude lanthanide amidinate material.  Step b) requires only one, but steps c)-e) detail removing all three from the crude lanthanide material.  For example, if there is no non-condensed light impurity in the starting crude material, then is step e) optional? 
	Claim 8 is rejected because it recites that the temperature is set between 60 to 200C in zone 1 and between 100C to 180C in zone 1.  The two ranges are not presented as alternatives to one another. Therefore, it is not clear which range is actually required by the claim.  There is no temperature range recited for zone 2 in the claim and [0070] of the instant PGPUB recites that the preferred temperature range for zone 2 is between 100 to 180C; however, the same paragraph also recites that 100-180C is also a preferred range for zone 1.  
	All other claims not specifically mentioned are rejected for depending upon an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paivasaari (“Synthesis, structure and properties of volatile lanthanide complexes containing amidinate ligands: application for Er2O3 thin film growth by atomic layer deposition” J. Mater. Chem. 2005, p. 4224-4233, of record in the IDS filed on 8/5/2021) in view of Mullin (“Sublimation” Ullmann’s Encyclopedia of Industrial Chemistry, first published 1/15/2003, downloaded from https://doi.org/10.1002/14356007.b03_05 on 10/5/2022) and as evidenced by Chervonnyi (“Thermodynamic Properties of Lanthanum Chlorides” Inorganic Materials, 40, 10, 2004, p. 1097-1104, of record in the IDS filed on 8/5/2021). 
Applicant Claims
	
    PNG
    media_image2.png
    401
    647
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    125
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    183
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    165
    632
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    76
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    347
    590
    media_image8.png
    Greyscale

…

    PNG
    media_image9.png
    245
    579
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    209
    588
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    116
    576
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    115
    578
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    145
    621
    media_image13.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Paivasaari discloses the synthesis, structures, and properties of volatile lanthanide complexes containing amidinate ligands, in particular for use in atomic layer deposition (ALD). See whole document.  Regarding claims 1 and 7, Paivasaari teaches the following scheme for producing lanthanide amidinate ligands:

    PNG
    media_image14.png
    443
    445
    media_image14.png
    Greyscale
.  See scheme 1 on p. 4225, “synthesis of precursors” on p. 4225 and experimental section on p. 4230-4232.  The scheme shows that a lanthanide trichloride is reacted with a lithiated amidinate ligand to produce compounds 1-7.  Compounds 1-7 correspond to compounds of instant formula I, wherein R1 is methyl (C1 linear alkyl); R2 and R3 are both tert-butyl groups (C4 branched alkyl); and Ln is La, Y, Ce, Nd, Eu, Er, or Lu.  Paivasaari further teaches that the crude compounds are purified via sublimation at about 200 C/0.05 torr and once purified, compounds 1-7 were sublimed again at 200 C/0.05 torr to produce a high purity compound with less than 1% residue.  The purified samples were then mounted in sealed thin-walled capillaries for X-ray data collection and/or placed in a sublimation chamber of an atomic layer deposition (ALD) reactor. See “X-ray crystallographic structure determinations of 1-6” and “Er2O3 film deposition” sections on p. 4232.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 1 and 7, Paivasaari does not explicitly teach that compounds 1-7 comprise at least one of the claimed impurities, either before or after purification by sublimation.  Nor does Paivasaari teach that the sublimation unit comprises a condenser and cooler.  
 Regarding the impurities in compounds 1-7, the yields of the sublimed products range between 57-72%. See experimental section and equation 1 on p. 4225.  Therefore, impurities and/or unreacted starting materials are expected to be present in the crude amidinate mixture prior to either sublimation in a concentration falling within the claimed range of “at least 50 ppm”.  The presence of impurities is further supported by the experimental procedure for compound (1), which is also used to prepare compounds (2)-(7), which explicitly recites that volatile impurities are present.  See p. 4231.  Additionally, the “synthesis of precursors” section on p. 4225 further references a solid residue which is present after sublimation. Also see MPEP 2144.05.
It is further known from Paivasaari that compounds (1-7) are prepared from the corresponding LnCl3 halides by a substitution reaction and that the compounds of claimed Formula I are susceptible to hydrolysis and oxidation. See experimental procedures on p. 4231; “synthesis of precursors” section on p. 4225; and discussion at the top of col. 1 of p. 4230-to the top of col. 2 of the same page. Therefore, the skilled artisan would expect that the impurities/by-products prepared during the production of compounds (1-7) would include most, if not all, of those claimed.  The claimed halide impurities correspond to partially or unreacted LnCl3 products wherein 0 to 2 of the 3 chloride ions are successfully displaced.  The light impurities correspond to oxidized products and the non-volatile impurities correspond to hydrolyzed and oxidized products and/or starting materials.  Further, trace metals can be present in the mixture resulting from the lithiated amidinate precursor. 
Paivasaari further teaches that after volatile components are removed from the crude reaction mixtures, that compounds (1-7) are subjected to sublimation at 200C/0.05 torr.  The sublimation may be carried out a second time to produce a highly purified product comprising less than 1% residue.   See “synthesis of precursors” section on p. 4225 and elemental analysis of each compound in the experimental section on p. 4231, where no halides are indicated as being present. Also see “Er2O3 film growth studies” and “Er2O3 film characterization” sections on p. 4226-4227 and “conclusions” section on p. 4230, which teach that Er derivative (6), purified using the sublimation conditions described above, can be used to produce high purity Er2O3 thin films.  The presence of fluorine was detected in the films, however Paivasaari indicates that the fluoride contamination originates from vacuum grease or Teflon gaskets used in the ALD reactor.   See top of col. 1 on p. 4228.
Chervonnyi is additionally cited as an evidentiary reference to teach that the sublimation conditions employed in Paivasaari should be sufficient to produce purified lanthanide amidinates possessing the claimed purity levels. Table 3 on p. 1100 of Chervonnyi teaches the experimental conditions required to vaporize LaCl3 (the starting material used to produce compound 2 in Paivasaari, see p. 4231) for sublimation (see first through third columns), wherein 200C is approx. 473.15K and 0.05 torr is approx. 7 Pa.  The entries in Table 3 of Chervonnyi teach that at 7 Pa, the temperature of the sublimation would need to be much higher in order to vaporize LaCl3 (over 1000K).  
Furthermore, partial reaction products of LnCl3 (wherein 1-2 of the Cl groups are replaced by the corresponding amidinate ligand) are also expected to possess higher sublimation temperatures than the corresponding products of formula (1-7) due to the presence of the Cl atom(s), indicating that these products would also expect to be present in the residue of the sublimations performed in Paivasaari.  Therefore, the sublimed compounds of formula (1-7) produced in Paivasaari, appear to meet the limitations of the claimed purified lanthanide amidinate compounds the claims.  Also see MPEP 2144.05. These arguments also apply to the purity level recited in claims 2 and 11.  
	Regarding the presence of a condenser and cooler, this deficiency is cured through the teachings of Mullin.  Mullin is directed toward a chemical encyclopedia entry regarding sublimation.  See whole document.  Mullin teaches that there is very little variation in industrial sublimation/desublimation equipment.  See section 5 to 5.2 on p. 552-554.  The sublimation units comprise vaporizers (sublimers) and cooling condensers/desublimators, which are in fluid communication with the vaporizers.  Mullin additionally teaches that that sublimators can also comprise an additional cooler downstream from the condenser, which can be cool enough to condenser volatile impurities.  See figure 7 and discussion thereof on p. 551-552 in section 4.2.3.
Further, sublimation is a well-understood technique to those of ordinary skill in the art and it would be prima facie obvious that including a condenser and cooler in the process would predictably facilitate the recovery of the vaporized product.  Mullin further teaches that the desired purified solid product is recovered from the condenser.  See section 5.2 and Fig. 9. Mullin additionally teaches that the sublimation unit of figure 9 has been successfully employed in the industrial purification of metal-organic compounds.  The compounds of claimed Formula I are metal-organic compounds.
	Paivasaari only teaches reactions on a small scale.  See “synthesis of precursors” section on p. 4225. Therefore, if the reactions were scaled up to be industrially useful, the skilled artisan would find it prima facie obvious to employ one of the few well-known industrial sublimation apparatuses in the process.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Paivasaari and Mullins, as evidenced by Chervonnyi, to arrive at the claimed inventions with a reasonable expectation of success before the effective filing date of the claimed inventions.  A person of ordinary skill would have been motivated to sublime crude compounds of claimed Formula I in order to predictably obtain compounds with high enough purity to be used to produce thin films using atomic layer vapor deposition.  Based on the yields of compounds (1-7) and experimental sections of Paivasaari, the skilled artisan would have reasonably expected the claimed impurities to be present in the claimed concentrations in the crude compounds.  The skilled artisan would have also reasonably expected that the sublimation conditions employed in Paivasaari would be sufficient to predictably produce purified compounds of claimed Formula I having the claimed purity levels based on the experimental evidence and discussion in Paivasaari, in addition to the evidentiary evidence supplied by Chervonnyi regarding the sublimation requirements for lanthanide chlorides.  See the detailed section above.  
The skilled artisan would have been further motivated to include the claimed condenser and cooler in the purification process/system of Paivasaari based on the teachings of Mullin.  Mullin teaches that there is very little variation in industrial sublimation/desublimation equipment and that said equipment comprises vaporizers (sublimers) and cooling condensers.  Therefore, if the reactions were scaled up to be industrially useful, the skilled artisan would find it prima facie obvious to employ one of the few well-known industrial sublimation apparatuses in the process/system of Paivasaari to predictably produce purified compounds of claimed Formula I on a larger scale.  Further, sublimation is a well-understood technique to those of ordinary skill in the art and it would be prima facie obvious that including a condenser and cooler in the process/system would predictably facilitate the recovery of the vaporized product. Further, Mullin teaches that the claimed purification unit has been successfully employed in purifications of analogous metal-organic compounds.  Also see MPEP 2144.04(IV)(A) and MPEP 2143A.
Regarding claim 8, Paivasaari teaches that sublimation occurs between 180-220C at 0.05 Torr to produce compounds of claimed Formula I possessing the claimed purity levels.  See experimental procedures on p. 4321 and “synthesis of precursors” section on p. 4225.  This temperature range overlaps with the first range for zone 1.  Regarding the temperature ranges of zones 2 and 3, it is prima facie obvious that these temperatures would fall below that of zone 1, the vaporization unit.  It is further obvious to the skilled artisan that the cooler of zone 3 would operate at a lower temperature than that of the condenser of zone 2 in order to fractionally cool the desired product and/or to cool volatile impurities. Also see section 4.2.3. and fig. 7 of Mullins.  Further the temperature of all three zones will vary depending upon pressure.  Therefore, the exact temperatures of zones 2 and 3 do not appear to be critical.  The skilled artisan would be able to predictably arrive at the desired temperatures for each zone by monitoring the desublimation occurring in each zone.  The second zone would be held at a temperature below 180C and above the temperature at which any volatile impurities desublimate at 0.05 Torr to predictably recover purified compounds of claimed Formula I.  The cooler in the third zone could be brought as low as required to desublimate and recover the volatile impurity once all or the majority of the product is recovered in the condenser.  Also see MPEP 2144.05.

Claim(s) 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paivasaari (“Synthesis, structure and properties of volatile lanthanide complexes containing amidinate ligands: application for Er2O3 thin film growth by atomic layer deposition” J. Mater. Chem. 2005, p. 4224-4233, of record in the IDS filed on 8/5/2021) in view of Mullin (“Sublimation” Ullmann’s Encyclopedia of Industrial Chemistry, first published 1/15/2003, downloaded from https://doi.org/10.1002/14356007.b03_05 on 10/5/2022) and as evidenced by Chervonnyi (“Thermodynamic Properties of Lanthanum Chlorides” Inorganic Materials, 40, 10, 2004, p. 1097-1104, of record in the IDS filed on 8/5/2021), as applied to claims 1, 2, 7, 8, and 11 above, and further in view of Gordon (US 2006/141155, published on 6/29/2006, of record in the IDS filed on 6/24/2022) .
Applicant Claims

    PNG
    media_image15.png
    123
    653
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    75
    646
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    139
    648
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    72
    640
    media_image18.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Paivasaari discloses the preparation, purification, and use of metal amidinates of the claimed Formula I wherein R1 is methyl.  Paivasaari also teaches the use of lanthanum (La) as the metal in the amidinate, see compound 2.  Mullin is directed toward sublimation in general.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Paivassari does not teach or suggest the claimed compounds wherein R1 is hydrogen.  This deficiency is cured through the teachings of Gordon.  Gordon is directed toward atomic layer deposition using metal amidinates.  See whole document.  Gordon generally teaches the preparation and use of metal amidinates of general formula 3: 
    PNG
    media_image19.png
    150
    338
    media_image19.png
    Greyscale
.  See [0046].  These compounds correspond to those claimed when “M” is a lanthanide.  Lanthanum is a particularly preferred metal.  Gordon teaches that R1-R3 can comprise alkyl groups and hydrogen atoms. Gordon specifically teaches the production and purification of La(iPr-AMD)3 and La (iPr-tBuAMD)3, which are compounds of instant formula I, wherein R1 is methyl (C1 linear alkyl) or tert-butyl (C4 branched alkyl); R2 and R3 are both isopropyl (C3 branched alkyl) groups; and Ln is La. See [0079-0080], which refer to the process in [0074].  Gordon further teaches that metal amidinates of formula 3 can be produced using the same method as that of Paivasaari.  See [0048].  Gordon also teaches that the crude compounds were purified via sublimation at 80C/40 mtorr or 120C/50 mtorr and that at least the purified La(iPr-AMD)3 was further subjected to atomic layer deposition (ALD) in the apparatus of fig. 1. See fig. 1 and [0106-0109].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Paivasaari, Mullin, and Gordon, as evidenced by Chervonnyi, to arrive at the claimed inventions with a reasonable expectation of success before the effective filing date of the claimed inventions.  A person of ordinary skill would have been motivated to employ lanthanide formamidinates of claimed Formula I, wherein R1 is H, in the sublimation system and process of Paivasaari and Mullin (as evidenced by Chervonnyi) because Gordon teaches that formamidinates are predictable substitutes for amidinates for the preparation of thin films via atomic layer deposition.  Gordon further teaches that formamidinates can be predictably prepared and purified according to the same procedures/systems as set forth in Paivasaari and Mullin. Therefore, the same impurities would expected to be present in the formamidinates as in the amidinates prepared in Paivasaari and the skilled artisan would expect that lanthanide formamidinates can be successfully purified using the sublimation process and system of Paivasaari and Mullin.  Substituting the lanthanide formamidinates of Gordon into the process and system of Paivasaari and Mullin will produce a process and system for predictably preparing and purifying lanthanide formamidinates with a high enough level of purity for use in atomic layer deposition processes.  Also see MPEP 2143(B).
Subject Matter free from the Prior Art
The inventions of claims 5, 6, 12, and 13 appear to be free from the prior art.  The prior art of record in the IDS filed on 8/5/2021 and not relied upon is considered pertinent to applicant's disclosure. US2013/0312855; US4478600; and US2743169.  These references all teach sublimation/desublimation systems comprising separation units.  See figures and descriptions thereof.
Though sublimation/desublimation systems comprising separation units are known in the art, the examples in [0049-0067] show that when the separation is employed in the claimed system and process, that the level of halide impurities is advantageously and drastically reduced.  Compare the results of example 1 in Table 1 on p. 14, which does not use a separation unit, to those of example 2 in Table 2 on p. 15, which does employ a separation unit.  This level of purification would not seem to be predicteable based on the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622